Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 17, line 2, the recitation “ratchetly releases from the at least one of the fore and aft toothed rack” is confusing because claim 17 depends from independent claim 15, which does not recite “at least one of the fore and aft toothed rack”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 11, 12, 15, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Walker (U.S. Patent no. 4,589,615) in view of Kannapell et al. (U.S. Patent no. 4,702,145).
Re claims 1 and 15, Walker discloses a weapon carriage and deployment (MWCD) system comprising: a strongback structure (see Figs. 1 and 2) mountable to an aircraft and left and right guide struts that have respective upper ends attached to the strongback structure in spaced lateral positions, extending downward in a parallel arrangement, wherein each guide strut comprising a vertically-extending engaging surface (see col. 6, lines 5-7 and Fig. 6). 
Walker does not disclose left and right suspension modules engageable to opposite lateral sides of a first airborne store, each suspension module comprising a vertical channel that receives the engaging surface of the corresponding one of the left and right guide struts for relative vertical translation and a locking mechanism that controllably locks to the corresponding engaging surface of one of the left and right guide struts.
Kannapell et al. disclose a weapon carriage and deployment system that includes left and right suspension modules 24 engageable to opposite lateral sides of a first airborne store 12, each suspension module 24 comprising a vertical channel 194 that receives the engaging surface of the corresponding one of the left and right guide struts 214 for relative vertical translation and a locking mechanism that controllably locks one of the left and right guide struts (see col. 8, lines 21-28).
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the invention to modify Walker to include left and right suspension modules engageable to opposite lateral sides of a first airborne store, each suspension module comprising a vertical channel that receives the engaging surface of the corresponding one of the left and right guide struts for relative vertical translation and a locking mechanism that controllably locks one of the left and right guide struts because Kannapell et al. teach that such a predictable arrangement will result in a compact substantially vertical stores magazine and launch system (see col. 3, lines 34-37).

Re claim 3, Walker discloses that the strongback structure extends longitudinally sufficiently to receive a second airborne store (see Fig. 1).
Re claim 11, Kannapell et al. disclose that each suspension module comprises a release mechanism that disengages the suspension module from the airborne store (see col. 9, lines 37-45 and Figs. 9-11).
Re claim 12, Walker disclose that the strongback structure comprises right and left pylons 19, each pylon providing stabilizing surfaces for respective left and right stores (see Fig. 2). It would have been an obvious matter of design choice to have each pylon positioned between one or more pairs of guide struts.
Re claim 17, It would have been an obvious matter of design choice to include a release pin, since Applicant has not disclosed that this particular arrangement solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with an actuator serving as both the release and the locking means for the stores.
Re claim 18, Examiner takes official notice that it is old and well known in the relevant art to use an ejection bladder in fluid communication with a gas generating container because such a common arrangement is often employed to facilitate the efficient release of weapons from an aircraft. Thus, it would have been obvious to one of ordinary skill in the relevant art to include an ejection bladder in fluid communication with a gas generating container because such a predictable arrangement will result in the efficient release of weapons from an aircraft.

Allowable Subject Matter
Claims 13 and 14 are allowed.
Claims 4-10 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH L DIXON whose telephone number is (571)270-3319.  The examiner can normally be reached on 9:30am - 5:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/KEITH L DIXON/               Examiner, Art Unit 3644

/BRIAN M O'HARA/               Primary Examiner, Art Unit 3642